MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                            FILED
this Memorandum Decision shall not be                                        Oct 18 2017, 9:33 am

regarded as precedent or cited before any                                         CLERK
                                                                              Indiana Supreme Court
court except for the purpose of establishing                                     Court of Appeals
                                                                                   and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Ruth Ann Johnson                                          Curtis T. Hill, Jr.
Marion County Public Defender                             Attorney General of Indiana
Indianapolis, Indiana                                     David E. Corey
Danielle L. Gregory                                       Robert J. Henke
Indianapolis, Indiana                                     Deputy Attorneys General
                                                          Indianapolis, Indiana
                                                          Ryan K. Gardner
                                                          Child Advocates, Inc.
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In Re the Termination of the                              October 18, 2017
Parent-Child Relationship of:                             Court of Appeals Case No.
                                                          49A02-1705-JT-979
K.C.C. and K.M.C. (Minor
Children) and                                             Appeal from the Marion Superior
                                                          Court
V.P. (Father),
                                                          The Honorable Marilyn Moores,
Appellant-Respondent,                                     Judge

        v.                                                The Honorable Larry Bradley,
                                                          Magistrate
                                                          Trial Court Cause No.
The Indiana Department of
                                                          49D09-1606-JT-726 & 49D09-
Child Services,                                           1606-JT-727



Court of Appeals of Indiana | Memorandum Decision 49A02-1705-JT-979 | October 18, 2017                Page 1 of 18
      Appellee-Petitioner.




      Riley, Judge.


                                STATEMENT OF THE CASE
[1]   Appellant-Respondent, V.P. (Father), appeals the trial court’s Order

      terminating his parental rights to his two minor children.


[2]   We affirm.


                                                    ISSUE
[3]   Father raises one issue on appeal, which we restate as follows: Whether the

      Indiana Department of Child Services (DCS) presented clear and convincing

      evidence to support the termination of his parental rights.


                      FACTS AND PROCEDURAL HISTORY
[4]   Father is the alleged biological father of K.C.C., born June 22, 2011, and

      K.M.C., born February 4, 2013 (collectively, the Children). B.C. (Mother) is




      Court of Appeals of Indiana | Memorandum Decision 49A02-1705-JT-979 | October 18, 2017   Page 2 of 18
      the biological mother of the Children. 1 It is unclear to what extent, if any,

      Father was involved in the first few years of K.C.C.’s life. The record indicates

      that Father had no relationship with K.M.C. following her birth.


[5]   In February of 2013, the Marion County office of DCS became involved with

      the family after testing revealed that K.M.C. was born with controlled

      substances in her system. At the time, Father’s whereabouts were unknown.

      The Children were removed from Mother’s care, placed in foster care, and

      adjudicated as Children in Need of Services (CHINS). Over the next year,

      Mother completed substance abuse treatment and provided negative drug

      screens, while the record indicates that Father never appeared before the court

      and remained entirely uninvolved in the DCS case and the Children’s lives. In

      July of 2014, the case was closed and the Children were returned home to

      Mother.


[6]   Within eight months of having the Children returned to her care, Mother had

      resumed her struggle with substance abuse—specifically, an addiction to

      methamphetamine and heroin. At the time, Mother and the Children were

      living with Mother’s parents in Indianapolis, Marion County, Indiana, and it

      was reported that Mother’s ability to maintain sobriety was hindered by the fact

      that her mother was addicted to opiates and her father was an alcoholic. DCS

      again became involved and, as before, Father was not available to care for the




      1
        Mother’s parental rights to the Children were terminated on April 17, 2017. Mother does not participate in
      this appeal.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1705-JT-979 | October 18, 2017          Page 3 of 18
      Children. Thus, DCS removed the Children and placed them with the same

      foster parents who had cared for them in the prior CHINS case. The Children

      have done “amazing” in their placement, and the foster parents intend to adopt

      them. (Tr. Vol. II, p. 50).


[7]   On March 5, 2015, DCS filed a petition alleging the Children to be CHINS.

      DCS asserted that the Children’s “physical or mental condition[s] [are]

      seriously impaired or seriously endangered as a result of the inability, refusal, or

      neglect of the [Children’s] [parents] . . . to supply the [Children] with necessary

      food, clothing, shelter, medical care, education, or supervision.” (DCS Exh.

      22). After receiving DCS’ petition, the trial court appointed a guardian ad litem

      to represent the interests of the Children.


[8]   The next day, the trial court conducted an initial and detention hearing. Father

      did not appear. Although the trial court approved the Children’s detainment as

      being necessary for their protection, the trial continued the initial hearing until

      March 24, 2015. At that time, Father appeared and requested to be appointed

      counsel. Father reported that he was unemployed and living with a friend.

      Father also denied being the Children’s biological parent and gave no

      indication that he wanted the Children in his care. Nevertheless, he spoke with

      DCS and agreed that he would participate in reunification services. The trial

      court ordered a DNA test, but Father never completed the testing to establish

      his paternity.




      Court of Appeals of Indiana | Memorandum Decision 49A02-1705-JT-979 | October 18, 2017   Page 4 of 18
[9]    On June 16, 2015, the trial court conducted a fact-finding hearing on DCS’

       CHINS petition. Father did not appear, and his attorney indicated that she had

       been unable to contact him. Nevertheless, Mother admitted to the allegations

       contained in the CHINS petition, and the trial court adjudicated the Children to

       be CHINS. On July 14, 2015, the trial court held a dispositional hearing (at

       which Father did not appear) and issued a dispositional order. The trial court

       granted wardship of the Children to DCS and directed the parents to comply

       with case plans in order to reunite with the Children. The trial court

       simultaneously issued a Parental Participation Order, specifically requiring

       Father and Mother to participate in services as recommended by DCS. As to

       Father, the trial court ordered that he engage in a home-based therapy program

       and home-based case management program as referred by DCS.


[10]   For the ten months following his appearance at the March 24, 2015 continued

       initial hearing, Father’s whereabouts were unknown. He made no effort to

       communicate with DCS or otherwise engage in his court-ordered case plan, and

       DCS’ attempts to contact him were unsuccessful. Similarly, Father’s attorney

       withdrew based on Father’s refusal to communicate. On January 5, 2016,

       Father appeared in court for the first time since his initial hearing, and the trial

       court appointed new representation. DCS subsequently referred Father for

       home-based case management and arranged for Father to have supervised visits

       with the Children.


[11]   Father maintained full-time employment. However, at some point, he moved

       into the home shared by Mother and her parents. Given the ongoing substance

       Court of Appeals of Indiana | Memorandum Decision 49A02-1705-JT-979 | October 18, 2017   Page 5 of 18
       abuse in Mother’s family home, Father was informed that he needed to obtain

       suitable independent housing. Father’s home-based case manager offered to

       help Father search for housing and with the application process and also

       provided information on available apartments. Although Father indicated that

       he would search on his own or contact his service provider to arrange a time

       when they could look together, Father never did so. He stated that he was

       considering moving in with his father, but Father “never . . . made any

       movement on it.” (Tr. Vol. II, p. 138).


[12]   Father participated in visitation with the Children once per week. The Children

       were initially “reluctant to engage with” Father during the visits, but as visits

       progressed, “[i]t got a little better.” (Tr. Vol. II, pp. 140, 142). Despite

       instructions from his visitation supervisor to prepare for the visits, Father

       consistently indicated that he did not “know what to do,” so it was left to the

       supervisor to select meeting places as Father did not have appropriate housing

       where visits could occur. (Tr. Vol. II, p. 143). Although Father “tried . . . to

       engage with the [Children],” he sometimes struggled with paying attention to

       both of them. (Tr. Vol. II, p. 147). The visitation supervisor expressed

       concerns about Father’s parenting skills to the extent that he did not

       demonstrate a willingness to “advocate for [the Children].” (Tr. Vol. II, p.

       152). Furthermore, Father cancelled or failed to show up for at least five visits.

       The service provider’s policy was to terminate services following three missed

       visits; thus, Father’s visitation with the Children was terminated in the summer

       of 2016. Thereafter, he ceased communicating with DCS.


       Court of Appeals of Indiana | Memorandum Decision 49A02-1705-JT-979 | October 18, 2017   Page 6 of 18
[13]   On June 16, 2016, DCS filed a petition to terminate the parental rights of

       Father and Mother. On March 2, 2017, and March 27, 2017, the trial court

       conducted a hearing on DCS’ termination petition. During the hearing, DCS

       and the Children’s guardian ad litem advocated for the termination of the

       parents’ rights to the Children. In turn, the parents sought additional time to be

       able to participate in reunification services and establish their fitness to care for

       the Children. On April 17, 2017, the trial court issued its Order, terminating

       the parental rights of Father and Mother. The trial court determined, in

       relevant part, that there is a reasonable probability that the conditions resulting

       in the removal and continued placement of the Children outside the home will

       not be remedied, that there is a reasonable probability that the continuation of

       the parent-child relationship poses a threat to the Children’s well-being, and

       that termination of the parent-child relationship is in the best interests of the

       Children.


[14]   Father now appeals. Additional facts will be provided as necessary.


                               DISCUSSION AND DECISION
                                              I. Standard of Review

[15]   Father appeals the trial court’s termination of his parental rights. “A parent’s

       interest in the care, custody, and control of his or her children is ‘perhaps the

       oldest of the fundamental liberty interests.’” In re G.Y., 904 N.E.2d 1257, 1259

       (Ind. 2009) (quoting Troxel v. Granville, 530 U.S. 57, 65 (2000)). In fact, the

       Fourteenth Amendment to the United States Constitution protects “the


       Court of Appeals of Indiana | Memorandum Decision 49A02-1705-JT-979 | October 18, 2017   Page 7 of 18
       traditional right of parents to establish a home and raise their children.” Id.

       Yet, “parental rights are not absolute and must be subordinated to the child’s

       interests when determining the proper disposition of a petition to terminate

       parental rights.” S.L. v. Ind. Dep’t of Child Servs., 997 N.E.2d 1114, 1122 (Ind.

       Ct. App. 2013) (internal quotation marks omitted) (quoting In re I.A., 934
N.E.2d 1127, 1132 (Ind. 2010)). Our courts have determined that termination

       of parental rights is appropriate if “parents are unable or unwilling to meet their

       parental responsibilities.” In re G.Y., 904 N.E.2d at 1259-60. We recognize that

       the termination of a parent-child relationship is “an extreme measure and

       should only be utilized as a last resort when all other reasonable efforts to

       protect the integrity of the natural relationship between parent and child have

       failed.” K.E. v. Ind. Dep’t of Child Servs., 39 N.E.3d 641, 646 (Ind. 2015)

       (internal quotation marks omitted).


[16]   When reviewing a trial court’s termination order, our court does not reweigh

       evidence or assess witness credibility. In re G.Y., 904 N.E.2d at 1260. We

       “consider only the evidence and reasonable inferences that are most favorable

       to the judgment.” Id. Also, the trial court issued specific findings of fact and

       conclusions thereon, which requires application of the two-tiered standard of

       review set forth in Indiana Trial Rule 52(A): “[f]irst, we determine whether the

       evidence supports the findings, and second we determine whether the findings

       support the judgment.” Id. We “shall not set aside the findings or judgment

       unless clearly erroneous, and due regard shall be given to the opportunity of the

       trial court to judge the credibility of the witnesses.” Ind. Trial Rule 52(A). A

       Court of Appeals of Indiana | Memorandum Decision 49A02-1705-JT-979 | October 18, 2017   Page 8 of 18
       trial court has clearly erred “if the findings do not support the trial court’s

       conclusions or the conclusions do not support the judgment.” In re G.Y., 904
N.E.2d at 1260 (quoting Bester v. Lake Cnty. Office of Family & Children, 839
N.E.2d 143, 147 (Ind. 2005)).


                                      II. Termination of Parental Rights

[17]   To support the termination of a parent’s rights, DCS must prove, in relevant

       part, that a child has been removed from the home for a certain period, and


               (B) that one (1) of the following is true:
                  (i) There is a reasonable probability that the conditions that
               resulted in the child’s removal or the reasons for placement
               outside the home of the parents will not be remedied.
                  (ii) There is a reasonable probability that the continuation of
               the parent-child relationship poses a threat to the well-being of
               the child.
                  (iii) The child has, on two (2) separate occasions, been
               adjudicated a [CHINS].
               (C) that termination is in the best interests of the child; and
               (D) that there is a satisfactory plan for the care and treatment of
               the child.


       Ind. Code § 31-35-2-4(b)(2). DCS is required to establish each element by clear

       and convincing evidence. In re G.Y., 904 N.E.2d at 1260.


[18]   On appeal, Father concedes that the Children have been removed from the

       parents’ care for the requisite time and that DCS has established a satisfactory

       plan for the Children’s care and treatment. Thus, he challenges the trial court’s

       conclusions regarding the existence of a reasonable probability either that the

       conditions resulting in the Children’s removal and continued placement outside

       Court of Appeals of Indiana | Memorandum Decision 49A02-1705-JT-979 | October 18, 2017   Page 9 of 18
       the home will not be remedied or that the continuation of the parent-child

       relationship poses a threat to the Children’s well-being 2 and that termination is

       in the Children’s best interests. We address each argument in turn.


                                           A. Remediation of Conditions

[19]   Father claims that there is insufficient evidence to support the trial court’s

       conclusion that there is a reasonable probability that the conditions resulting in

       the Children’s removal and continued placement outside the home will not be

       remedied. In determining whether there is a reasonable probability that

       conditions will not be remedied, we must identify what conditions led to the

       Children’s “placement and retention” outside of the home and subsequently

       determine whether there is a reasonable probability that those conditions will

       not be remedied. K.T.K. v. Ind. Dep’t of Child Servs., 989 N.E.2d 1225, 1231

       (Ind. 2013). DCS “is not required to provide evidence ruling out all possibilities

       of change; rather, it need only establish that there is a reasonable probability

       that the parent’s behavior will not change.” A.D.S. v. Ind. Dep’t of Child Servs.,




       2
         Indiana Code section 31-35-2-4(b)(2)(B) is written in the disjunctive; thus, DCS need only prove one of the
       three elements listed. See In re A.K., 924 N.E.2d 212, 220-21 (Ind. Ct. App. 2010), trans. dismissed. In this
       case, DCS alleged, and the evidence supports, that the Children have now twice been adjudicated CHINS.
       While this alone would satisfy DCS’ burden under Indiana Code section 31-35-2-4(b)(2)(B), we recognize
       that the trial court did not rely on Indiana Code section 31-35-2-4(b)(2)(B)(iii) in ordering the termination of
       Father’s rights. Instead, the trial court analyzed whether DCS established the existence of a reasonable
       probability either that the conditions resulting in the Children’s removal or continued placement outside the
       home will not be remedied or that the continuation of the parent-child relationship poses a threat to the
       Children’s well-being. Thus, we will review the same.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1705-JT-979 | October 18, 2017             Page 10 of 18
       987 N.E.2d 1150, 1157 (Ind. Ct. App. 2013) (internal quotation marks omitted),

       trans. denied.


[20]   “[T]he trial court should judge a parent’s fitness to care for his or her children at

       the time of the termination hearing, taking into consideration evidence of

       changed conditions.” A.F. v. Marion Cnty. Office of Family & Children, 762
N.E.2d 1244, 1251 (Ind. Ct. App. 2002), trans. denied. The trial court must

       further “balanc[e] a parent’s recent improvements against ‘habitual pattern[s] of

       conduct to determine whether there is a substantial probability of future neglect

       or deprivation.” In re E.M., 4 N.E.3d 636, 643 (Ind. 2014) (second alteration in

       original) (quoting K.T.K., 989 N.E.2d at 1231). “Habitual conduct may include

       ‘criminal history, drug and alcohol abuse, history of neglect, failure to provide

       support, and lack of adequate housing and employment.’” K.E., 39 N.E.3d at

       647. The trial court is vested with “discretion to weigh a parent’s prior history

       more heavily than efforts made only shortly before termination.” In re E.M., 4
N.E.3d at 643. Although a trial court must “give due regard to changed

       conditions,” it is “not preclude[d] . . . from finding that parents’ past behavior is

       the best predictor of their future behavior.” Id.


[21]   Here, the Children were removed from the home due to Mother’s substance

       abuse in conjunction with the fact that Father was unavailable to care for them.

       Thereafter, the Children remained in foster care due to Mother’s inability to

       achieve sobriety and Father’s inability to provide the Children with a safe and

       stable living environment, along with Father’s lack of consistent participation in

       this case. The trial court found that Father “has demonstrated he is not willing

       Court of Appeals of Indiana | Memorandum Decision 49A02-1705-JT-979 | October 18, 2017   Page 11 of 18
       to be a full time parent by failing to follow through to obtain appropriate

       housing, to consistently visit the [C]hildren, or even take the first step of

       establishing paternity.” (Appellant’s App. Vol. II, p. 34). Despite his gainful

       employment, Father “made no progress in obtaining an appropriate home and

       remains living with the [C]hildren’s [M]other and her parents.” (Appellant’s

       App. Vol. II, p. 34). In addition, Father engaged in once-per-week visitation

       with the Children for a few months in 2016 before his services were terminated

       “due to [Father] exceeding his allotment of cancellation of, or no-showing at,

       visits.” (Appellant’s App. Vol. II, p. 34).


[22]   According to Father, DCS “failed to provide the services to assist Father with

       his housing situation and then failed to make sure the appropriate services were

       being offered to assist Father with his housing situation.” (Appellant’s Br. p.

       18).


               Father did not have the ability to obtain housing on his own.
               The provider responsible for assisting Father with his housing
               was also responsible for supervising his visitation; however, she
               made no efforts to assist Father with his housing beyond asking
               him how his search was progressing while she supervised his
               visits. Father wasn’t even aware the provider was supposed to
               assist him with his search. Father was open to finding new
               housing. There was no evidence that Father refused any
               assistance offered by his providers; however, by the time of the
               termination trial, Father was still living with Mother.


       (Appellant’s Br. p. 18). Father points out that he maintained employment

       throughout the case and never tested positive for drugs. Thus, he insists that if


       Court of Appeals of Indiana | Memorandum Decision 49A02-1705-JT-979 | October 18, 2017   Page 12 of 18
       DCS had “provided the appropriate assistance, the reasons for the [C]hildren’s

       removal would have been remedied.” (Appellant’s Br. p. 18).


[23]   It is well established that “the law concerning termination of parental rights

       does not require [DCS] to offer services to the parent to correct the deficiencies

       in childcare.” In re B.D.J., 728 N.E.2d 195, 201 (Ind. Ct. App. 2000). “Rather,

       while a participation plan serves as a useful tool in assisting parents in meeting

       their obligations, and while county departments of public welfare routinely offer

       services to assist parents in regaining custody of their children, termination of

       parental rights may occur independently of them, as long as the elements of

       [Indiana Code section 31-35-2-4] are proven by clear and convincing evidence.”

       Id. “[A] parent may not sit idly by without asserting a need or desire for

       services and then successfully argue that he was denied services to assist him

       with his parenting.” Id.


[24]   The evidence clearly establishes that Father failed to remedy the conditions

       resulting in the Children’s removal and continued placement outside the home,

       despite ample time and opportunity to do so. Moreover, the blame for Father’s

       inability to provide the Children with a safe and stable home rests squarely on

       his own shoulders. Father’s nonchalant attitude toward reunification was

       evident throughout the case. Following the Children’s removal, he appeared at

       one hearing and then—for nearly a year—failed to attend any court

       proceedings, made no effort to see the Children, avoided all communication

       attempts by DCS and made no contact of his own, did nothing to participate in

       his court-ordered services, and declined to communicate with his attorney. See

       Court of Appeals of Indiana | Memorandum Decision 49A02-1705-JT-979 | October 18, 2017   Page 13 of 18
       A.F., 762 N.E.2d at 1252 (noting that a parent’s failure to appear for services

       and court hearings “reflects ambivalence” and “an unwillingness to change

       existing conditions”). When Father eventually appeared and indicated that he

       would participate in the case, mere months before DCS filed its termination

       petition, he declined to take even the minimum steps necessary for

       reunification: he never followed through with establishing paternity, he missed

       an unacceptable number of visits with the Children, and he failed to find

       appropriate housing.


[25]   There is nothing in the record that would support Father’s argument that he

       was unable to obtain housing on his own. The supervisor of his home-based

       service provider did indicate that Father “didn’t have any ability [to look for

       something else] right then,” but offered no further explanation. (Tr. Vol. II, p.

       119). In fact, the evidence establishes that Father was gainfully employed on a

       full-time basis, and the home-based case manager who worked directly with

       Father noted nothing that would have prevented him from searching for

       housing. She testified that Father understood the requirement that he obtain

       housing separate from Mother in order to reunify with the Children, and he

       informed her “that he was looking” and “at one point that he was thinking

       about moving [in] with his dad.” (Tr. Vol. II, p. 138). Furthermore, Father’s

       argument completely ignores the testimony of his home-based case manager

       that she offered to assist Father with searching and applying for housing and

       that she provided suggestions on specific locations to consider, but Father never

       availed himself of her services. It was within the discretion of the trial court to


       Court of Appeals of Indiana | Memorandum Decision 49A02-1705-JT-979 | October 18, 2017   Page 14 of 18
       credit the testimony of the home-based case manager over Father’s claims that

       he received no assistance in his housing search. See In re E.M., 4 N.E.3d at 642

       (noting that “weighing the evidence . . . is the trial court’s prerogative”).


[26]   The fact that Father refused to expend even a nominal amount of effort to

       search for appropriate housing is highly indicative of his lack of desire to

       provide for the needs of two young Children. Father appears to believe that it

       was DCS’ responsibility to take him by the hand in ensuring compliance with

       his case plan, but DCS and the service providers cannot be expected to force

       parental engagement. It is the parent’s obligation to ensure that his or her

       child’s needs are met, and in this case, Father demonstrated his unwillingness

       to do so. Accordingly, we find that DCS presented ample evidence to support

       the trial court’s determination that there is a reasonable probability that the

       conditions resulting in the Children’s removal and continued placement out of

       the home will not be remedied. 3


                                          B. Best Interests of the Children

[27]   Father also claims that the trial court’s conclusion that termination is in the best

       interests of the Children is unsupported by the evidence. The purpose of

       terminating a parent-child relationship is to protect the child, not to punish the

       parent. In re C.C., 788 N.E.2d 847, 855 (Ind. Ct. App. 2003), trans. denied.




       3
         As there is sufficient evidence of a reasonable probability that conditions will not be remedied, we need not
       address the alternative element of Indiana Code section 31-35-2-4(b)(2)(B) regarding whether the
       continuation of the parent-child relationship poses a threat to the Child’s well-being. See In re A.K., 924
N.E.2d at 220-21.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1705-JT-979 | October 18, 2017           Page 15 of 18
       While “[c]lear and convincing evidence need not reveal that the continued

       custody of the parent . . . is wholly inadequate for the child’s very survival[,] . . .

       it is sufficient to show . . . that the child’s emotional and physical development

       are threatened by the respondent parent’s custody.” K.T.K., 989 N.E.2d at

       1234-35 (first and fourth alterations in original) (quoting Bester, 839 N.E.2d at

       148). For this element, the trial court must “look beyond the factors identified

       by [DCS] and . . . look to the totality of the evidence.” A.D.S., 987 N.E.2d at

       1158. “The trial court need not wait until the child is irreversibly harmed such

       that the child’s physical, mental and social development is permanently

       impaired before terminating the parent-child relationship.” K.T.K., 989 N.E.2d

       at 1235. It is well settled that “[p]ermanency is a central consideration in

       determining the [child’s] best interests.” Id. (alterations in original) (quoting In

       re G.Y., 904 N.E.2d at 1265).


[28]   The trial court found that termination is in the Children’s best interests because

       the Children could then “be adopted into a stable and permanent home where

       their needs will be safely met.” (Appellant’s App. Vol. II, p. 34). “The

       [C]hildren have been observed to be highly bonded with their caregivers, and as

       having an organic relationship with them.” (Appellant’s App. Vol. II, p. 34).

       Father, however, argues that


               he has demonstrated a willingness to provide [permanency in a
               stable environment]. Had he been provided the assistance to
               obtain housing, he would have shown his ability to provide the
               permanent and the stable environment the [C]hildren require.
               There was no evidence Father’s behavior or his residence was
               inappropriate, but for Mother and her mother residing in the
       Court of Appeals of Indiana | Memorandum Decision 49A02-1705-JT-979 | October 18, 2017   Page 16 of 18
               home. There was no evidence Father had a criminal history
               which threatened the well-being of the [C]hildren.[ 4] Father[’s]
               blood relationship with the [C]hildren, his desire and willingness
               to parent them, give him a superior right that should not be
               revoked.


       (Appellant’s Br. pp. 19-20).


[29]   The record in this case demonstrates that Father has never acted in the best

       interests of the Children. From the time the Children were born, it appears that

       Father had little-to-no involvement in their lives. Throughout the entirety of

       the first CHINS case, Father’s whereabouts were unknown, and he was absent

       for a large portion of the instant case. Father never established his paternity,

       and during the handful of times that he visited the Children, he was unprepared

       and unable to see to the needs of both K.C.C. and K.M.C. Most significantly,

       even though he was employed, Father failed to prioritize the Children’s need

       for a safe and stable home by continuing to reside in Mother’s home with

       ongoing substance abuse.


[30]   Moreover, it is well established that “the recommendation by both the [DCS]

       case manager and child advocate to terminate parental rights, in addition to

       evidence that the conditions resulting in removal will not be remedied, is

       sufficient to show by clear and convincing evidence that termination is in the




       4
         Father’s argument should not be construed as indicating that he does not have a criminal record. The State
       presented evidence that Father was convicted of patronizing a prostitute, a Class A misdemeanor, in 2014.
       Regardless, the trial court did not rely on Father’s criminal record in terminating his parental rights.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1705-JT-979 | October 18, 2017        Page 17 of 18
       child’s best interests.” A.D.S., 987 N.E.2d at 1158. Here, DCS testified that

       termination was in the Children’s best interests because “[t]he [C]hildren are in

       a home where they’re comfortable with parents who they have grown a strong

       attachment to and plus the living arrangements for both parents are not a good

       living arrangement[] for the [C]hildren to be returned home to.” (Tr. Vol. II,

       pp. 48-49). The Children’s guardian ad litem agreed, stating that the Children

       “are doing exceptionally well” in their foster home, and “the parents have had

       ample time. There have been multiple different opportunities for the services to

       take hold.” (Tr. Vol. II, p. 186). Therefore, we find that DCS presented

       sufficient evidence to support the trial court’s conclusion that termination of

       Father’s parental rights is in the Children’s best interests.


                                             CONCLUSION
[31]   Based on the foregoing, we conclude that DCS presented clear and convincing

       evidence to support the trial court’s termination of Father’s parental rights.


[32]   Affirmed.


[33]   Robb, J. and Pyle, J. concur




       Court of Appeals of Indiana | Memorandum Decision 49A02-1705-JT-979 | October 18, 2017   Page 18 of 18